DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Claims 1-20 are pending in this case.  Claims 1-12 and 14-20 have been newly amended.  No claims have been newly added or cancelled.  This action is made Non-Final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 22, 2022 was filed after the mailing date of the Final Office Action on February 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1, 3, 8, and 17 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1 recites, “…a plurality of registers…assign a first set of registers…assign a second set of registers…” but should recite, “…a plurality of registers…assign a first set of registers of the plurality of registers…assign a second set of registers of the plurality of registers…”
Claim 1 also recites, “…in response to receiving a message from the first wavefront that identifies the one or more of the first set of registers of registers…” but should recite, “…in response to receiving a message from the first wavefront that identifies the one or more of the first set of registers …”
Claim 3 recites, “…include on instructions waiting for an acknowledgement from a memory…” but should recite, “…include only instructions waiting for an acknowledgement from a memory…” (taken from similarly recited claims 10 and 17)
Claim 8 recites, “assigning, by a control unit, a first set of registers…” where the “…assigning a second set of registers…” and “…reassigning one or more of the first set of registers…” are not specified as having an assigner/reassigner, thus should recite, “assigning, by a control unit, a first set of registers…assigning, by the control unit, a second set of registers…reassigning, by the control unit, one or more of the first set of registers…”
Claim 17 recites, “…waiting for an acknowledgement from a memory…” where claim 17 depends upon claim 15 which also recites “a memory,” thus should recite, “…waiting for an acknowledgement from the memory…”

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0165092).

As to claim 1, Du et al. disclose a processor (e.g. Figure 5, graphics processor 512 comprising multi-threaded streaming processor 100 of Figure 2) comprising: a plurality of registers (e.g. Figure 2, general purpose registers (GPR) 104); and a control unit (e.g. thread scheduler 102 with compiler) configured to: assign a first set of registers for exclusive use (e.g. one or more persistent general purpose registers (pGPR) and/or volatile general purpose registers (vGPR) 104, considered first set of registers, where [0023] notes each thread or group of threads may be assigned sole use of one or more vGPRs and additional pGPRs until a stopping condition is reached) by a first wavefront (e.g. a first group of threads as a WARP or WAVEFRONT considered a first WARP or WAVEFRONT) being launched on a first compute unit of a plurality of compute units  (e.g. Figure 2, multi-threaded streaming processor 100 of a plurality of multi-threaded streaming processors)([0041] notes streaming processor 100 included in a graphics processing unit, e.g. graphics processor 512, and can be one of a multitude of such streaming processors, the streaming processor 100 may execute a multitude of threads in parallel, with each thread being a group of threads, such as a WARP or WAVEFRONT, where a compiler may determine an allocation of the GPR 104, with a first portion of the GPR 104 being persistent general purpose registers (pGPRs), and with a second portion of the GPR 104 being volatile general purpose registers (vGPRs), [0045] notes compiler may provide allocation information to the streaming processor 100, and the streaming processor 100 may allocate the GPR 104 according to the allocation information, [0046] notes thread scheduler 102 may implement a GPR allocation scheme 20 (see Figure 1 and associated text), where the thread scheduler 102 may assign each thread 108 to one or more pGPRs and/or vGPRs according to the allocation information, see Figure 4, steps 404 and 406 and associated text);  assign a second set of registers for exclusive use (e.g. one or more persistent general purpose registers (pGPR) and/or volatile general purpose registers (vGPR) 104, different from the first set of registers above, considered a second set of registers, where [0023] notes each thread or group of threads may be assigned sole use of one or more vGPRs and additional pGPRs until a stopping condition is reached) by a second wavefront (e.g. a second group of threads as a WARP or WAVEFRONT considered a second WARP or WAVEFRONT) being launched on the first compute unit (e.g. streaming processor 100)([0046] notes thread scheduler 102 may implement a GPR allocation scheme 20 (see Figure 1 and associated text), where the thread scheduler 102 may assign each thread 108 to one or more pGPRs according to the allocation information and assign one or more vGPRs or a pool of vGPRs, see Figure 4, steps 404 and 406 and associated text); and reassign one or more of the first set of registers including fewer than all of the first set of registers (e.g. one or more registers of the first set of registers) from the first wavefront (e.g. first WARP or WAVEFRONT)  for exclusive use by the second wavefront (e.g. second WARP or WAVEFRONT)([0050] notes thread scheduler 102 may dynamically assign use of vGPRs to particular threads as desired, [0051] notes example where a first example thread (e.g. first WARP or WAVEFRONT) may utilize the vGPRs until a stopping condition is reached, and once the stopping condition is reached, the thread scheduler 102 can de-assign the first example thread use of the vGPRs and a different thread (e.g. second WARP or WAVEFRONT) may be dynamically assigned use of the vGPRs, see Figure 4, steps 410 and 412 and associated text) while both the first wavefront and the second wavefront remain active ([0047] notes after assignment of GPRs to threads 108, thread scheduler 102 schedule and manage execution of threads 108, [0048] notes thread scheduler 102 may select active threads for execution), in response to receiving a message from the first wavefront that identifies the one or more of the first set of registers of registers ([0039] notes compiler may compile instructions included in threads such that the instructions will utilize pGPRs or VGPRs assigned to the threads in some instances, e.g. an arithmetic instruction may indicate operands are to utilize (e.g. store information into or access information from) particular assigned vGPRs (e.g. identifiers or addresses associated with the vGPRs), where [0050] notes as the thread scheduler 102 receives the instructions from the threads 108, e.g. arithmetic instructions, the thread scheduler can dynamically assign use of one or more vGPRs, or a pool of vGPRs, to threads as desired, see [0054]).

As noted above, Du et al. discloses groups of threads as a WARP or WAVEFRONT and describes the assignment of registers for each thread within the group of threads, thus may be considered to teach assigning to the group of threads, e.g. WARP or WAVEFRONT, yielding predictable results, without changing the scope of the invention. 

Claims 8 and 15 are similar in scope to claim 1 above, and are therefore rejected under similar rationale, where Du et al. disclose a system (Figure 5) comprising a memory (main memory 510); and a processor (e.g. processing unit 504 and/or graphics processor 512) coupled to the memory (main memory 510); wherein the processor is configured to perform the method similar to that of the control unit above (see claim 1 above).

As to claims 2, 9, and 16, Du et al. disclose the message is generated by the first wavefront responsive to execution of a release instruction ([0023] notes vGPRs may be reassigned after reaching stopping condition, such as a barrier instruction, where the barrier instruction may include an instruction indicating that the thread is not to execute instructions beyond the barrier instruction without a portion of code prior to the barrier instruction being implemented to ensure all threads in the group of threads have fully implemented a same portion of code prior to the barrier instruction, thus may be considered a “release instruction,” [0050] notes further notes thread scheduler 102 receives the instructions from the threads 108, e.g. arithmetic instructions, then the thread scheduler can dynamically assign (or reassign) use of one or more vGPRs, or a pool of vGPRs, to threads as desired, thus the arithmetic instructions may also be considered a “release instruction,” see [0054]).

As to claims 4, 11, and 18, Du et al. disclose the first wavefront remains active after executing the release instruction ([0023] notes threads to be assigned pGPRs as well as vGPRs, where vGPRs are reassigned after reaching stopping condition, such as a barrier instruction, where the barrier instruction may include an instruction indicating that the thread is not to execute instructions beyond the barrier instruction without a portion of code prior to the barrier instruction being implemented to ensure all threads in the group of threads have fully implemented a same portion of code prior to the barrier instruction, [0041] notes pGPRs may be utilized by each thread for instructions associated with greater than a threshold execution latency such as memory operations, and the vGPRs may be utilized by threads for instructions associated with less than the threshold execution latency such as arithmetic, logic operations, thus is understood that even after reaching stopping condition, e.g. executing barrier instruction, threads have only executed a portion of code and also are still assigned pGPRs to continue execution, thus remain active).

As to claims 5, 12, and 19, Du et al. disclose the message causes the control unit to return the one or more of the first set of registers to an available pool of registers (e.g. one or more registers of first set of registers)([0050] notes thread scheduler 102 may dynamically assign (and reassign) use of vGPRs according to information maintained indicating one or more vGPRs, or a pool of vGPRs, that are assigned to each thread, and/or according to received instructions, e.g. arithmetic instructions, indicating particular assigned vGPRs, see [0054]).

As to claims 6, 13, and 20, Du et al. disclose the message received from the first wavefront includes a register base address, a size, and an identifier (ID) of the first wavefront ([0039] notes compiler may compile instructions included in threads such that the instructions will utilize pGPRs or VGPRs assigned to the threads in some instances, e.g. an arithmetic instruction may indicate operands are to utilize (e.g. store information into or access information from) particular assigned vGPRs (e.g. identifiers or addresses associated with the vGPRs), [0040] notes information associated with each thread that can include identifiers associated with pGPRs assigned to each thread (e.g. register slot IDs, register addresses, and so on), and identifiers associated with vGPRs assigned to each thread along with an indication of whether the assigned vGPRs are available for use (e.g. a valid bit, which the streaming processor can toggle on or off depending on the assigned vGPRs availability), where it would have been obvious that the size of the register would be included to indicate how much space is available for storing data).

As to claims 7 and 14, Du et al. disclose responsive to detecting the message, the control unit is configured to move one or more register values from the one or more of the first set of registers to one or more different locations in the first set of registers prior to reassigning the one or more of the first set of registers ([0039] notes compiler may compile instructions included in threads such that the instructions will utilize pGPRs or VGPRs assigned to the threads in some instances, e.g. an arithmetic instruction may indicate operands are to utilize (e.g. store information into or access information from) particular assigned vGPRs (e.g. identifiers or addresses associated with the vGPRs), where [0050] notes as the thread scheduler 102 receives the instructions from the threads 108, e.g. arithmetic instructions, the thread scheduler can dynamically assign (or reassign) use of one or more vGPRs, or a pool of vGPRs, to threads as desired, see [0054]).

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0165092) as applied to claims 1, 8, and 15 above, and further in view of Gadre et al. (US 2012/0198214).

As to claims 3, 10, and 17, Du et al. disclose the first wavefront conveys the message, but do not disclose, but Gadre et al. disclose in response to determining instructions remaining to be completed include on instructions waiting for an acknowledgment from a memory ([0126] and [0161] notes determining whether all memory transactions that occur prior to the first memory barrier instruction in the tagged memory are committed to memory includes waiting for a memory barrier acknowledgement signal from the memory management unit).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Du et al.’s method of assigning and reassigning registers according to at least a barrier instruction with Gadre et al.’s method of waiting for a memory barrier acknowledgement signal to improve the techniques of memory barrier operations across parallel threads cooperating at multiple levels in a parallel system (see [0005] thru [0007] of Gadre).

Response to Arguments

Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  Applicant amends independent claims 1, 8, and 15 to similarly recite, “…a control unit configured to: assign a first set of registers for exclusive use by a first wavefront being launched on a first compute unit of a plurality of compute units; assign a second set of registers for exclusive use by a second wavefront being launched on the first compute unit; and reassign one or more of the first set of registers including fewer than all of the first set of registers from the first wavefront for exclusive use by the second wavefront while both the first wavefront and the second wavefront remain active, in response to receiving a message from the first wavefront that identifies the one or more of the first set of registers [of registers].”  Applicant argues on pages 8-10 of the Amendment filed that the prior art of record fails to teach the limitations of the claims as now amended.  
In reply, in light of the amendment, Du et al. is believed to still teach the limitations of the claims as recited, where the “message” may be considered an instruction(s), e.g. arithmetic instruction(s), that is compiled into the thread to indicate particular usage of registers, and the thread scheduler may schedule based upon receiving and executing the instructions of each thread.  Please see the rejection and notes above for further details.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612